In related proceedings involving a petition for custody and a petition for support, the husband appeals from (1) an order of the Family Court, Kings County (Deutsch, J.), dated November 22, 1982, which granted the wife’s petition, inter alia, for an upward modification of support, and (2) a further order of the same court, dated January 25, 1983, which, inter alia, denied his petition for custody. 1f Orders affirmed, with one bill of costs. H Appellant’s income has quadrupled since the original order of alimony and child support was set at $30 per week in 1975. Accordingly, an upward modification was more than justified by the substantial change in circumstances (see Domestic Relations Law, § 236, part A, subd 1). We have considered appellant’s remaining contentions and find them to be without merit. Niehoff, J. P., Rubin, Boyers and Eiber, JJ., concur.